                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


 IN THE MATTER OF THE SEARCH OF:                        )
                                                        )
 INFORMATION ASSOCIATED WITH                            )
 IKHOJA@GMAIL.COM AND                                   )      No. 4:16 MJ 7259 SPM
 DISCEROS.CHEN@GMAIL.COM THAT IS                        )      FILED UNDER SEAL
 STORED AT PREMISES CONTROLLED BY                       )
 GOOGLE, INC.                                           )
                                                        )
                                                        )


           GOVERNMENT’S MOTION FOR ORDER UNSEALING DOCUMENTS

          COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Gwendolyn C. Carroll,

Assistant United States Attorney for said District, and moves the Court for an order directing the

Clerk of the District Court, without further notice to the government, to unseal the search

warrant(s), along with the application, affidavit, return and other related documents filed in this

matter.

          Dated this 22nd day of May 2019.



                                              Respectfully submitted,

                                              JEFFREY B. JENSEN
                                              United States Attorney

                                              s/Gwendolyn Carroll
                                              GWENDOLYN CARROLL, 4657003NY
                                              Assistant United States Attorney
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 IN THE MATTER OF THE SEARCH OF:                      )
                                                      )
 INFORMATION ASSOCIATED WITH                          )
 IKHOJA@GMAIL.COM AND                                 )      No. 4:16 MJ 7259 SPM
 DISCEROS.CHEN@GMAIL.COM THAT IS                      )      FILED UNDER SEAL
 STORED AT PREMISES CONTROLLED BY                     )
 GOOGLE, INC.                                         )
                                                      )
                                                      )

                 ORDER TO UNSEAL SEARCH WARRANT DOCUMENTS

         This matter comes before the Court pursuant to a notice by the United States of America,

by and through its attorneys, Jeffrey B. Jensen, United States Attorney for the Eastern District of

Missouri, and Gwendolyn C. Carroll, Assistant United States Attorney for said District, requesting

the unsealing of the search warrant(s), along with its affidavit, application and return and other

related documents.

IT IS ORDERED that the search warrant, along with its affidavit, application and return and other

related documents, presently sealed, be unsealed.



                                             HONORABLE SHIRLEY P. MENSAH
                                             UNITED STATES MAGISTRATE JUDGE

Dated:
